DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-24 are hereby pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 4 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Applicant positively recites a portion of the human body (cheek), which is not patent eligible. Particularly applicant states “the transceiver coil and the transponder coil are directly across the cheek of the subject”, which is claiming the cheek of the subject. Examiner suggests amending the claim to read that the transceiver coil is adapted or configured to be positioned adjacent to a cheek of the subject and the transceiver coil and transponder coil are adapted or configured to be positioned directly across from a cheek of the subject.


Response to Arguments
Applicant’s amendments, see “Remarks”, filed 7/8/2020, with respect to the rejections of claims 1-24  have been fully considered and are persuasive.  Examiner finds that the prior art used does  require a battery as written, and that applicant’s amendments to require no battery overcomes the rejection. Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made and detailed below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 8-9, 11 and 15-24 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US 2015/0305671, previously disclosed) in view of Hennig (US 2011/0218455).
Regarding Claim 1, Yoon discloses a dental monitoring system comprising: an intra-oral insert
configured to be received in the mouth of a subject ([0018], “a smart mouth guard system”); one or
more sensors ([0018], “sensors 109”) connected to the intra-oral insert (103) and in electrical
communication with a controller having a non-volatile memory ([0018] “external processing unit” 106.
[0034] “Processing circuitry may further include memory”); a transponder coil received in the intra-oral
insert and in electrical communication with the controller ([0018], “wireless transceiver”, [0031]); and a
transceiver coil in selective wireless electrical communication with the transponder coil, the transceiver
coil selectively powering the transponder coil ([0031], ”wireless power delivery system may be used to
supply power to a rechargeable battery through inductive coupling”, “electronic processing circuitry 606
may be configured to regulate power delivery from an external source”, “spiral antenna may be used for
near field power coupling”); wherein the selective wireless communication between the transponder
coil and the transceiver coil is provided by near-field communication ([0032] describes near-field
communication, “signal is transmitted over a wireless channel (or link) through a chip antenna 712 and
received by antenna 715 and transceiver 718”, “Transmission between the mouth guard and the
external processing unit 106 may be over, e.g., a 2.4 GHz communication link, a 403-405 MHz medical
implant communication service (MICS) band, or other industry science medicine (ISM) bands including,
e.g., 433 MHz, 915 MHz, and 5.8 GHz”).
	Yoon is silent in disclosing wherein the intra-oral insert does not include a battery.
	However Hennig teaches the intra-oral insert does not include a battery ([0073] using an energy harvester as a power source in an oral mouth guard because they are “highly efficient at providing renewable electrical power from arbitrary, non-periodic vibrations, such as the type of vibration that is a byproduct of humans when moving”).
	It would have been obvious to one of ordinary skill in the art, at the time of the application, to include the energy harvesting device of Hennig in the Oral Mouth Guard of Yoon so that the user can use the device for any amount of time without needing to remove it in order to recharge it.
Regarding Claim 8, Yoon and Hennig disclose the limitations of claim 1. Yoon further discloses at least one of the one or more sensors is a pressure sensor
([0018], “capacitive pressure sensors 109”).
Regarding Claim 9, Yoon and Hennig disclose the limitations of claim 1. Yoon further discloses at least one of the one or more sensors is a pH sensor ([0018], “the system may be equipped to monitor conditions of the oral environment, such as pH […]using appropriate sensors”).
Regarding Claim 11, Yoon and Hennig disclose the limitations of claim 1. Yoon further discloses a plurality of the one or more sensors ([0018] “sensors”) are positioned on an inner recessed area disposed between a raised outer profile and a raised inner profile of the intra- oral insert (Figures 1 and 6A illustrate pressure sensors 109, 609 “on an inner recessed area disposed between a raised outer profile and a raised inner profile”).
Regarding Claim 15, Yoon and Hennig disclose the limitations of claim 1. Yoon further discloses a near-field communication communicates power from the transceiver coil to the transponder coil ([0031], “wireless power delivery system may be used to supply power to a rechargeable battery through inductive coupling”, “spiral antenna may be used for near field power coupling”).
Regarding Claim 16, Yoon and Hennig disclose the limitations of claim 1. Yoon further discloses a near-field communication communicates data from the transceiver coil to the transponder coil ([0018], “The SMS 100 can utilize wireless telemetry such as, e.g., Bluetooth or near-field communication capabilities to communicate with the external processing unit”, “wirelessly transmit data from the mouth guard to an external processing unit”, [0040], “interfaces wirelessly with an external processing unit 106 such as, e.g., a mobile device or PC”, Yoon discloses that the SMS uses near-field communication to transmit data from the SMS to the processing unit.)
Regarding Claim 17, Yoon and Hennig disclose the limitations of claim 1. Yoon further discloses a near-field communication communicates data from the transponder coil to the transceiver coil ([0018], “The SMS 100 can utilize wireless telemetry such as, e.g., Bluetooth or near-field communication capabilities to communicate with the external processing unit”, [0040], “interfaces wirelessly with an external processing unit 106”, “An application operating on the cell (or smart) phone can control the activities of the SMS”, Yoon discloses that the SMS and the processing unit communicate using near-field communication in [0018]. In [0040], Yoon discloses that the processing unit communicates controlling data to the SMS).
Regarding Claim 18, Yoon discloses a dental monitoring system comprising: an intra-oral insert
configured to be received in the mouth of a subject ([0018], “a smart mouth guard system (SMS)
capable of diagnosis, quantification, and management”); a plurality of sensors ([0018], “Sensors”) connected to the intra-oral insert and in electrical communication with a controller having a non-volatile
memory ([0018] “external processing unit” 106. [0034] “Processing circuitry may further include
memory”), the plurality of sensors configured to monitor one or more parameters of pressure, force,
shear force, acceleration, light, moisture, velocity, pH, and temperature ([0018], “pressure sensors”,
“equipped to monitor conditions of the oral environment, such as pH and temperature using
appropriate sensors”, “Inertia sensors such as, e.g., accelerometers and/or gyroscopes may also be
included in the mouth guard”, [0019], “Capacitive based transducers can provide good tactile or
distance, strain, humidity, gas, pressure, and/or biomedical sensing”) ; 
a transponder coil received in the intra-oral insert and in electrical communication with the controller ([0018], “wireless transceiver”); and a transceiver coil in selective wireless electrical communication with the transponder coil, the transceiver coil selectively powering the transponder coil, the selective wireless communication between the transponder coil and the transceiver coil is provided by near-field communication facilitating bi-directional data communication while simultaneously powering the transponder circuitry through energy harvesting ([0018], “The SMS 100 can utilize wireless telemetry such as, e.g., Bluetooth or near-field communication capabilities to communicate with the external processing unit”, [0040], “interfaces wirelessly with an external processing unit 106 such as, e.g., a mobile device or PC. For example, Bluetooth may be used for communications between SMS and a cell phone”, “An application operating on the cell (or smart) phone can control the activities of the SMS”, [0018] shows the communication from the device to the processing unit while [0040] shows the communication from the processing unit to the device, [0031], ”wireless power delivery system may be used to supply power to a rechargeable battery through inductive coupling”, “a spiral antenna may be used for near field power coupling and bq500110 and bq51013 ICs from Texas Instruments may be used as the power transmitter and the receiver, respectively” , Yoon discloses the use of both a bq500110 and bq51013 which would allow for the use of wireless charging and data transmission simultaneously, “electronic processing circuitry 606 may be configured to regulate power delivery from an external source”); 
the controller being configured to communicate a command to the plurality of sensors to generate a data reading ([0018, “The SMS 100 can utilize wireless telemetry such as, e.g., Bluetooth or near-field communication capabilities to communicate with the external processing unit 103 and/or a USB transceiver dongle which can be connected to, e.g., a personal computer or tablet. Applications (apps) or other programs executed by the external processing unit 106 can control communications between the mouth guard 103 and external processing unit 106 and/or data management.”) the controller communicating the data reading to a smart device configured to process, analyze and store the data and display the data reading on a graphical user interface ([0033], “the signal is transferred to a processing circuitry 721, where it may be rendered and displayed on a screen or display via a graphical user interface”, [0040], ‘’ the system interfaces wirelessly with an external processing unit 106 such as, e.g., a mobile device or PC”).
	Yoon is silent in disclosing wherein the intra-oral insert does not include a battery.
	However Hennig teaches the intra-oral insert does not include a battery ([0073] using an energy harvester as a power source in an oral mouth guard because they are “highly efficient at providing renewable electrical power from arbitrary, non-periodic vibrations, such as the type of vibration that is a byproduct of humans when moving”).
	It would have been obvious to one of ordinary skill in the art, at the time of the application, to include the energy harvesting device of Hennig in the Oral Mouth Guard of Yoon so that the user can use the device for any amount of time without needing to remove it in order to recharge it.

Regarding Claim 19, Yoon discloses a method of dental monitoring, the method comprising:
inserting a intra-oral insert into the mouth of a subject ([0018], “a smart mouth guard system (SMS)
capable of diagnosis, quantification, and management”); sensing a parameter of the subject using a
sensor ([0018], “Sensors”) connected to the intra-oral insert; communicating the sensed parameter to a
controller having a non-volatile memory ([0018] “external processing unit” 106. [0034] “Processing
circuitry may further include memory”); communicating the sensed parameter from the controller to a
transponder coil received in the intra-oral insert ([0018], “The SMS 100 can utilize wireless telemetry
such as, e.g., Bluetooth or near-field communication capabilities to communicate with the external
processing unit”); communicating the sensed parameter wirelessly from the transponder coil to a
transceiver coil using near-field communication ([0032], “signal is transmitted over a wireless channel
(or link) through a chip antenna 712 and received by antenna 715 and transceiver 718”, “Transmission
between the mouth guard and the external processing unit 106 may be over, e.g., a 2.4 GHz
communication link, a 403-405 MHz medical implant communication service (MICS) band, or other
industry science medicine (ISM) bands including, e.g., 433 MHz, 915 MHz, and 5.8 GHz”); and
communicating from the transceiver to the transponder commands that may change the transponder's
operation ([0040], “interfaces wirelessly with an external processing unit 106 such as, e.g., a mobile
device or PC. For example, Bluetooth may be used for communications between SMS and a cell phone”,
“An application operating on the cell (or smart) phone can control the activities of the SMS”).
Regarding Claim 20, Yoon discloses the parameter of the subject is sensed when the subject
initiates a force to the sensor ([0019], “Capacitive based transducers can provide good tactile or
distance, strain, humidity, gas, pressure, and/or biomedical sensing”, “Knowing the characteristics of the
elastic material 206 allows the capacitance of the pressure sensor 109 to be correlated to the applied
force (F)”, [0042], “sensed force levels”).
Yoon is silent in disclosing wherein the intra-oral insert does not include a battery.
	However Hennig teaches the intra-oral insert does not include a battery ([0073] using an energy harvester as a power source in an oral mouth guard because they are “highly efficient at providing renewable electrical power from arbitrary, non-periodic vibrations, such as the type of vibration that is a byproduct of humans when moving”).
	It would have been obvious to one of ordinary skill in the art, at the time of the application, to include the energy harvesting device of Hennig in the Oral Mouth Guard of Yoon so that the user can use the device for any amount of time without needing to remove it in order to recharge it.
Regarding Claim 21, Yoon and Hennig disclose the limitations of claim 19.  Yoon discloses a parameter of the subject is sensed by any of the sensors and exceeds a pre- determined trigger threshold ([0036], “may be programmed to maintain at least a portion of the circuitry in a sleep mode as long as the detected pressure level is below a predefined threshold”, “Once the detected pressure level exceeds the predefined threshold level, the electronic processing circuitry 606 switches to active mode to collect the pressure sensing data”, “If the integral exceeds a threshold value, then the data may be stored in memory for later transmission or may be provided through real-time transmission”).
Regarding Claim 22, Yoon and Hennig disclose the limitations of claim 19. Yoon discloses the parameter of the subject is pH ([0018], “the system may be equipped to monitor conditions of the oral environment, such as pH […] using appropriate sensors”).
Regarding Claim 23, Yoon and Hennig disclose the limitations of claim 19. Yoon discloses the parameter of the subject is pressure ([0018], “An actuator 121 may be included that controls charging of and data acquisition from the pressure sensors 109 and/or other sensors of the mouth guard”).
Regarding Claim 24, Yoon discloses a method of wireless intraoral monitoring, the method
comprising: inserting a intra-oral insert into the mouth of a subject ([0018], “a smart mouth guard
system (SMS) capable of diagnosis, quantification, and management”); sensing a parameter of the
subject using a sensor ([0018], “Sensors”) connected to the intra-oral insert, the parameter at least one
of a physical or biochemical parameter ([0018], “equipped to monitor conditions of the oral
environment, such as pH and temperature using appropriate sensors”); communicating the sensed
parameter to a controller having a non-volatile memory ([0018] “external processing unit” 106. [0034]
“Processing circuitry may further include memory”); communicating the sensed parameter from the
controller to a transponder coil received in the intra-oral insert ([0040], “‘ the system interfaces
wirelessly with an external processing unit 106 such as, e.g., a mobile device or PC”, “An application
operating on the cell (or smart) phone can control the activities of the SMS”); communicating the sensed
parameter wirelessly from the transponder coil to a transceiver coil using near-field communication
([0032], “signal is transmitted over a wireless channel (or link) through a chip antenna 712 and received
by antenna 715 and transceiver 718”, “Transmission between the mouth guard and the external
processing unit 106 may be over, e.g., a 2.4 GHz communication link, a 403-405 MHz medical implant
communication service (MICS) band, or other industry science medicine (ISM) bands including, e.g., 433
MHz, 915 MHz, and 5.8 GHz”); and communicating from the transceiver to the transponder commands
that may change the transponder's operation ([0040], “‘ the system interfaces wirelessly with an
external processing unit 106 such as, e.g., a mobile device or PC”, “An application operating on the cell
(or smart) phone can control the activities of the SMS”).
Yoon is silent in disclosing wherein the intra-oral insert does not include a battery.
	However Hennig teaches the intra-oral insert does not include a battery ([0073] using an energy harvester as a power source in an oral mouth guard because they are “highly efficient at providing renewable electrical power from arbitrary, non-periodic vibrations, such as the type of vibration that is a byproduct of humans when moving”).
	It would have been obvious to one of ordinary skill in the art, at the time of the application, to include the energy harvesting device of Hennig in the Oral Mouth Guard of Yoon so that the user can use the device for any amount of time without needing to remove it in order to recharge it.

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of Hennig, as disclosed above, and further in view of Mersky (US 2011/0207990, previously disclosed).

Regarding Claim 2, Yoon and Hennig disclose the limitations of claim 1. Yoon further discloses a dental monitoring system with transceiver coil and how it is mounted within it ([0018], Figure 1, 112). Modified Yoon is silent in regarding the support frame configured to mount the transceiver coil, however Mersky teaches “an apparatus for optimal directional pairing of inside-mouth/outside-mouth antennas for low powered radio and inductive loop transmission in a wireless electronic system wherein the location and orientation of the extra-oral antenna is determined through the use of a novel mouth-ear alignment tool. Positional retention of the external antenna can be achieved through one or any combination of methods to fit into or around the ear cartilage, or within the external canal of the ear. Also skin tapes and adhesives, or spring pressure from, for example, waxes, gels, foams, straps of a helmet, ear-loops, ear-hooks, and other devices and methods can aid in the retention” ([0020], Figure 7, 101). It would have been obvious to one of ordinary skill in the art, at the time of the application, to apply the support system of Mersky to the device of Yoon in order to “aid in the retention” ([0020]) of the device.
Regarding Claim 3, Yoon, Hennig and Mersky disclose the limitations of claim 2. Yoon further discloses a dental monitoring system with transceiver coil and how it is mounted within it ([0018], Figure 1, 112). Modified Yoon is silent in regarding the transceiver coil support frame and where or not it has an ear loop, however Mersky teaches “an apparatus for optimal directional pairing of inside-mouth/outside-mouth antennas for low powered radio and inductive loop transmission in a wireless electronic system wherein the location and orientation of the extra-oral antenna is determined through the use of a novel mouth-ear alignment tool. Positional retention of the external antenna can be achieved through one or any combination of methods to fit into or around the ear cartilage, or within the external canal of the ear. Also skin tapes and adhesives, or spring pressure from, for example, waxes, gels, foams, straps of a helmet, ear-loops, ear-hooks, and other devices and methods can aid in the retention” ([0020], Figure 7, 101). Further, Mersky teaches the use of a “self-customized retaining ear-loop” ([0060], Figure 5 and 10). It would have been obvious to one of ordinary skill in the art, at the time of the application, to apply the support system ear loop of Mersky to the device of Yoon in order to “aid in the retention” ([0020]) of the device.
Regarding Claim 4, Yoon, Hennig and Mersky disclose the limitations of claim 3. Yoon further discloses a dental monitoring system with transceiver coil and how it is mounted within it ([0018], Figure 1, 112). Modified Yoon is silent in regarding the positioning of the transceiver coil to be adjacent to the cheek and the transceiver coil is positioned to oppose the transponder coil such that the transceiver coil and the transponder coil are directly across the cheek of the subject, however Mersky teaches “the spatial location of the external antenna 6 along the cheek” ([0057], Figure 5, 6). Further if the transceiver coil is outside of the check and the transponder coil is within the mouthguard portion of the device, then the transponder and transceiver are across the cheek from each other. It would have been obvious to one of ordinary skill in the art, at the time of the application, to position the transceiver coil to be adjacent to the cheek so that the unit “maintains the alignment/orientation of the external antenna 6 relative to internal antenna 5” ([0057]).
Regarding Claim 5, Yoon and Hennig disclose the limitations of claim 1. Yoon further discloses a dental monitoring system with transceiver coil and how it is mounted within it ([0018], Figure 1, 112). Modified Yoon is silent in regarding the use of an adhesive patch to retain the transceiver coil, however Mersky teaches the use of “skin tapes and adhesives, or spring pressure from, for example, waxes, gels, foams, straps of a helmet, ear-loops, ear-hooks, and other devices and methods can aid in the retention” ([0020]). It would have been obvious to one of ordinary skill in the art, at the time of the application, to position the transceiver coil to be adjacent to the cheek so that the unit “maintains the alignment/orientation of the external antenna 6 relative to internal antenna 5” ([0057]).
Regarding Claim 6, Yoon, Hennig and Mersky disclose the limitations of claim 5. Yoon further discloses the adhesive patch can be worn for a period of time thereby providing continuous monitoring over the period of time. Yoon discloses a dental monitoring system with transceiver coil and how it is mounted within it ([0018], Figure 1, 112). Modified Yoon is silent in regarding the use of an adhesive patch to retain the transceiver coil for a period of time, however Mersky teaches the use of “skin tapes and adhesives, or spring pressure from, for example, waxes, gels, foams, straps of a helmet, ear-loops, ear-hooks, and other devices and methods can aid in the retention” ([0020]). Further, Mersky teaches the that the unit “captures the data from the internal unit 4 and either stores it to be downloaded by other means, or perhaps in real-time further transmits it to another remote storage unit” ([0067]). It would have been obvious to one of ordinary skill in the art, at the time of the application, to use an adhesive so that the unit “maintains the alignment/orientation of the external antenna 6 relative to internal antenna 5” ([0057]) in order to be worn long enough for the real-time data to be obtained.

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of Hennig, as disclosed above, and further in view of Logan (US 2012/0172679, previously disclosed).
Regarding Claim 7, Yoon and Hennig disclose the limitations of claim 1, including with at least one sensor. Modified Yoon is silent in disclosing that one or more of the one or more sensors is a biochemical sensor, however Logan teaches a dental “monitoring system includes sensors that measure the amount of certain compounds including oxygen, carbon dioxide, and/or the presence of alcohol” ([0015]), which one of ordinary skill in the art at the time of the application would have considered to be biochemical compounds. It would have been obvious to one of ordinary skill in the art at the time of the application to modify the device of Yoon to incorporate the biochemical sensors of Logan in order to “enhance individuals' safety and performance in a variety of situations including in athletics, workplace, home, military, firefighting, and recreation” ([0009]) via a more complete data set.
Regarding Claim 10, Yoon and Hennig disclose the device of claim 1 with at least one sensor, where at least one of the sensors is a pressure sensor ([0018] ” The mouth guard 103 may include an array of capacitive pressure sensors”). Modified Yoon is silent in disclosing that one or more of the one or more sensors is a biochemical sensor, however Logan teaches a dental “monitoring system includes sensors that measure the amount of certain compounds including oxygen, carbon dioxide, and/or the presence of alcohol” ([0015]), which one of ordinary skill in the art at the time of the application would have considered to be biochemical compounds. It would have been obvious to one of ordinary skill in the art at the time of the application to modify the device of Yoon to incorporate the biochemical sensors of Logan in order to “enhance individuals' safety and performance in a variety of situations including in athletics, workplace, home, military, firefighting, and recreation” ([0009]) via a more complete data set.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of Hennig, as disclosed above, and further in view of Beute (US 2012/0209086, previously disclosed).
Yoon and Hennig disclose the limitations of claim 1. Yoon further discloses the controller comprises a microcontroller ([0029], “microcontroller”). Modified Yoon is silent in in disclosing JTAG programming port on the controller, however Beute teaches a “Processor 61 is electrically coupled to pump 62, valves 63, pressure sensor 66, photoplethysmogram (PPG) module 69, ECG module 70, Joint Test Action Group (JTAG) port 72” ([0046]) and that a “JTAG port 72 is any suitable port compliant with JTAG standards and is configured to couple processor 61 to an external processor for debugging and programming processor 61” ([0049]). It would have been obvious to one of ordinary skill in the art, at the time of the application, to use a JTAG port on the controller for better access to the programmer for “debugging and programming [the] processor” ([0049]).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of Hennig, as disclosed above, and further in view of St. Laurent (US 2013/0211270, previously disclosed)
Regarding Claim 12, Yoon and Hennig disclose the limitations of claim 1. Yoon discloses a plurality of the one or more sensors ([0018], “sensors”) are positioned in the SMS. Modified Yoon is silent in disclosing the sensors are on both sides of a raised outer profile that extends from an inner recessed area disposed between a raised inner profile and the raised outer profile of the intra-oral insert, however St. Laurent teaches the use of sensors on both sides of a raised outer profile that extends from an inner recessed area disposed between a raised inner profile and the raised outer profile of the intra-oral insert ([0042-0043], Figure 2 shows the use of sensors on both sides of the raised portion from an inner recessed area). It would have been obvious to one of ordinary skill in the art at the time of the application to modify the device of Yoon to incorporate the sensor positioning of St. Laurent in order to allow for more surface area and types of contact with the patient (example being the difference between contacting teeth, gums, or palate) for the sensors to contact the patient and obtain a better data set.
Regarding Claim 13, Yoon and Hennig disclose the limitations of claim 1. Yoon discloses a plurality of the one or more sensors are positioned the SMS (Figure 1). Modified Yoon is silent in disclosing the sensors are on a raised inner profile that extends from an inner recessed area disposed between the raised inner profile and a raised outer profile of the intra-oral insert, however St. Laurent teaches the use of sensors on both sides of a raised outer profile that extends from an inner recessed area disposed between a raised inner profile and the raised outer profile of the intra-oral insert ([0042-0043], Figure 2 shows the use of sensors on the raised portion that extends from an inner recessed area. It would have been obvious to one of ordinary skill in the art at the time of the application to modify the device of Yoon to incorporate the sensor positioning of St. Laurent in order to allow for more surface area and types of contact with the patient (example being the difference between contacting teeth, gums, or palate) for the sensors to contact the patient and obtain a better data set.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Reilly Carlton whose telephone number is (571)272-0237. The examiner can normally be reached Monday - Friday, 08:00 - 16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/REILLY A CARLTON/Examiner, Art Unit 3791                                                                                                                                                                                                        
/JASON M SIMS/Supervisory Patent Examiner, Art Unit 3791